1. Claim 2 has been canceled. Claim 2 was canceled in an earlier filing.
2. No new claims have been added.
3. Claims 5 and 16-18 have been amended. 
4. Remarks drawn to claim objections and rejections under 35 USC 112(b).
	Claims 1 and 3-18 are pending in the case. Support is seen in the specification for the claim amendments at page 9, lines 14-20 and examples 12-14.
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Trotta et al, ChemPlusChem, 2015, 81, 439-443 (cited in IDS filed 10/20/2020). Trotta et al teaches structurally related crosslinked cyclodextrin using a different crosslinking group and using it for encapsulating drugs. There is no teaching, suggestion or motivation seen in Trotta et al to arrive at the instant crosslinked product and use it in the claimed methods. Example 16 also shows an improvement over the disclosure of Trotta et al, which cannot be predicted.
Therefore, pending claims 1 and 3-18 are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623